MEMORANDUM OPINION
                                             No. 04-11-00511-CV

                         IN RE BP AMERICA PRODUCTION COMPANY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 17, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2011, relator filed a petition for writ of mandamus. Then, on July 22, 2011,

the trial court entered a final judgment in the case, and August 1, 2011 relator filed a notice of

appeal. This court has determined that relator has an adequate remedy by appeal. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding) (holding that

to be entitled to mandamus relief relator must establish it lacks an adequate remedy by appeal).

Therefore, the petition for writ of mandamus is DENIED. TEX. R. APP. P. 52.8(a).

                                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CVF-000798-D1, styled BP America Production Co. v. Carlos M.
Zaffirini, Sr., et al., pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez
presiding.